Matter of Jiminez v Annucci (2019 NY Slip Op 08909)





Matter of Jiminez v Annucci


2019 NY Slip Op 08909


Decided on December 12, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 12, 2019

529512

[*1]In the Matter of Ricardo Jiminez, Petitioner,
vAnthony J. Annucci, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date: November 8, 2019

Before: Garry, P.J., Mulvey, Aarons and Pritzker, JJ.


Ricardo Jiminez, Fallsburg, petitioner pro se.
Letitia James, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Sullivan County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record, and the mandatory $5 surcharge has been refunded to petitioner. Given that petitioner has received all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Harrison v Venettozzi, 171 AD3d 1387, 1387-1388 [2019]; Matter of Cunningham v Annucci, 168 AD3d 1340, 1340 [2019]).
Garry, P.J., Mulvey, Aarons and Pritzker, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.